EXHIBIT 10.6

REGISTRATION RIGHTS AGREEMENT

     REGISTRATION RIGHTS AGREEMENT, dated as of August 31, 2007, between
INCENTRA SOLUTIONS, INC., a Nevada corporation (the “Company”), and Thomas G.
Kunigonis, Jr. ("Shareholder").

W I T N E S S E T H:

     WHEREAS, pursuant to the terms of a Stock Purchase Agreement dated as of
August 31, 2009 (the “Purchase Agreement”) between the Company and the
Shareholder, the Company has agreed to issue to the Shareholder such number of
shares of Common Stock, $.001 par value, of the Company (the “Common Stock”) as
determined pursuant to the Purchase Agreement; and

     WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement, the Company has agreed to provide
certain registration rights pursuant to the terms of this Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

     1. Definitions. For purposes of this Agreement, capitalized terms used
herein shall have the meanings set forth in the preambles hereto and in this
Section 1.

          1.1 “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

          1.2 “Common Stock” shall mean the common stock, par value $.001 per
share, of the Company or, in the case of a conversion, reclassification or
exchange of such shares of such Common Stock, shares of the stock issued or
issuable in respect of such shares of Common Stock, and all provisions of this
Agreement shall be applied appropriately thereto and to any stock resulting
therefrom.

          1.3 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.

          1.4 “Existing Rights Agreements” shall mean (i) the Registration
Rights Agreement dated as of October 10, 2000 between the Company and Equity
Pier LLC (ii) the warrant agreement between the Company and Equity Pier LLC
dated March 28, 2001, (iii) the Form S-1 Registration Statement filed on or
about May 4, 2007, (iv) the Registration Rights Agreement between the Company
and former ManagedStorage International, Inc. shareholders

1

--------------------------------------------------------------------------------



dated August 18, 2004, (v) the Registration Rights Agreement dated as of March
30, 2005 between the Company and Barry R. Andersen and Gary L. Henderson, (vi)
the Amended and Restated Registration Rights Agreement dated as of January 6,
2006, between the Company and Laurus Master Fund Ltd., (vii) the Registration
Rights Agreement dated as of March 31, 2006 by and between the Company and
Laurus Master Fund Ltd. (viii) the Registration Rights Agreement dated as of
April 13, 2006 between the Company and Joseph J. Graziano, (ix) the Registration
Rights Agreement dated as of April 13, 2006 between the Company and Transitional
Management Consultants, Inc., (x) the Registration Rights Agreement dated June
26, 2006 between the Company, RAB American Opportunities Fund Limited, RAB North
American Dynamic Fund and others, (xi) the Registration Rights Agreement dated
August 24, 2006 between the Company, Craig Armstrong and Amherst Holdings, LLC,
(xii) the Registration Rights Agreement dated as of July 31, 2007 between the
Company and Calliope Capital Corporation, (xiii) the Registration Rights
Agreements dated as of August 14, 2007 between the Company and Paul Chopra, Dave
Condensa, Bert Condensa, Terri Marine, David Auerweck, and Kevin Hawkins, and
(xiv) the Registration Rights Agreements dated as of August 20, 2007 between the
Company and Pagemill Partners.

          1.5 “Holder” shall mean any holder of Registrable Securities;
provided, however, that any Person who acquires any of the Registrable
Securities in a distribution pursuant to a registration statement filed by the
Company under the Securities Act or pursuant to a public sale under Rule 144
under the Securities Act or any similar or successor rule shall not be
considered a Holder.

          1.6 “Initiating Holders” shall mean Holders representing (on a fully
diluted basis) at least fifty-one percent (51%) of the total number of
Registrable Securities.

          1.7 “Person” shall mean any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.

          1.8 “Register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement with the
Commission in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement by the Commission.

          1.9 “Registrable Securities” shall mean (A) the shares of Common Stock
issued to the Shareholder pursuant to the Purchase Agreement and (B) any stock
of the Company issued as a dividend or other distribution with respect to, or in
exchange for or in replacement of, the shares of Common Stock referred to in
clause (A); provided, however, that such shares of Common Stock shall only be
treated as Registrable Securities hereunder if and so long as they have not been
sold in a registered public offering or have not been sold to the public
pursuant to Rule 144 under the Securities Act or any similar or successor rule.

          1.10 “Registration Expenses” shall mean all expenses incurred by the
Company in compliance herewith, including, without limitation, all registration
and filing fees, printing

2

--------------------------------------------------------------------------------



expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, the reasonable fees and expenses (subject to documentation thereof) of
one counsel for all Holders and Other Stockholders that offer securities being
sold pursuant to the Existing Rights Agreements, and the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company, which shall be paid in any
event by the Company).

          1.11 “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.

          1.12 “Selling Expenses” shall mean all underwriting discounts and
commissions applicable to the sale of Registrable Securities.

     2. Requested Registration.

          2.1 Request for Registration. At any time after August 31, 2009 (such
date being hereinafter referred to as the “Demand Date”), if the Company shall
receive from Initiating Holders a written request that the Company effect any
registration with respect to Registrable Securities the Company will:

      (a) promptly give written notice of the proposed registration to all other
Holders; and

     (b) as soon as practicable, use all reasonable efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post- effective amendments, appropriate qualification under the blue sky or
other state securities laws requested by Initiating Holders and appropriate
compliance with applicable regulations issued under the Securities Act) as may
be so requested and as would permit or facilitate the sale and distribution of
all or such portion of such Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities of any
Holder or Holders joining in such request as are specified in a written request
given within thirty (30) days after receipt of such written notice from the
Company; provided, that the Company shall not be obligated to effect, or to take
any action to effect, any such registration pursuant to this Section 2:

     (i) in any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;

3



--------------------------------------------------------------------------------



     (ii) less than ninety (90) calendar days after the effective date of any
registration declared or ordered effective other than a registration on Form S-3
or Form S-8;

     (iii) if, while a registration request is pending pursuant to this Section
2, the Company determines, in the good faith judgment of the Board of Directors
of the Company, with the advice of counsel, that the filing of a registration
statement would require the disclosure of non-public material information the
disclosure of which would have a material adverse effect on the Company or would
otherwise materially adversely affect a financing, acquisition, disposition,
merger or other significant transaction, the Company shall deliver a certificate
to such effect signed by its President to the proposed selling Holders and the
Company shall not be required to effect a registration pursuant to this Section
2 until the earlier of (A) three (3) days after the date upon which such
material information is disclosed to the public or ceases to be material or (B)
90 days after the Company makes such good faith determination; provided,
however, that the Company shall not utilize this right more than once in any
twelve month period; or

     (iv) except as set forth in Section 2.5, after the second such registration
pursuant to this Section 2.1 has been declared or ordered effective.

     Subject to the foregoing clauses (i), (ii), (iii) and (iv), the Company
shall file a registration statement covering the Registrable Securities so
requested to be registered as soon as practicable after receipt of the request
or requests of the Initiating Holders.

          2.2 Additional Shares to be Included. The registration statement filed
pursuant to the request of the Initiating Holders may, subject to the provisions
of Sections 2.4 and 3.3 below, include (a) other securities of the Company (the
"Additional Shares") which are held by (i) officers or directors of the Company
who, by virtue of agreements with the Company, are entitled to include their
securities in any such registration or (ii) other persons who, by virtue of
agreements with the Company, including the Existing Rights Agreements, are
entitled to include their securities in any such registration (the "Other
Stockholders"), and (b) securities of the Company being sold for the account of
the Company.

          2.3 Underwriting.

          (a) If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 2
and the Company shall include such information in the written notice to other
Holders referred to in Section 2.1 above. The right of any Holder to
registration pursuant to this Section 2 shall be conditioned upon such Holder's
participation in such underwriting and the inclusion of such Holder's
Registrable Securities in the underwriting to


4


--------------------------------------------------------------------------------



the extent provided herein and subject to the limitations provided herein. A
Holder may elect to include in such underwriting all or a part of the
Registrable Securities he holds.

          (b) The Company shall (together with all Holders, officers, directors
and Other Stockholders proposing to distribute their securities through such
underwriting) negotiate and enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by a majority in interest of the Initiating Holders, which
underwriter(s) shall be reasonably acceptable to the Company; provided that no
Holder shall be required to make any representations or warranties to or
agreements (other than a lock-up agreement pursuant to Section 11) with the
Company or the underwriters, other than representations, warranties or
agreements regarding the Holder, its Registrable Securities and its intended
method of distribution and any other representation required by law.

          2.4 Limitations on Shares to be Included. Notwithstanding any other
provision of this Section 2, if the representative of the underwriters of a firm
commitment underwriting advises the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, the
number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated as follows: first, among the
Other Stockholders that offer securities being sold pursuant to the Existing
Rights Agreements, in proportion, as nearly as practicable, to the respective
amounts of Additional Shares which they had requested to be included in such
registration pursuant to the Existing Rights Agreements; second, among the
Holders, in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities which they had requested to be included in such
registration; third, to the Company for securities being sold for its own
account; and thereafter, the number of shares that may be included in the
registration statement and underwriting shall be allocated among all officers or
directors or remaining Other Stockholders, in each case in proportion, as nearly
as practicable, to the respective amounts of Additional Shares which they had
requested to be included in such registration at the time of filing the
registration statement. If the Company or any Holder, officer, director or Other
Stockholder who has requested inclusion in such registration as provided above
disapproves of the terms of any such underwriting, such Person may elect to
withdraw such Person's Registrable Securities or Additional Shares therefrom by
written notice to the Company and the underwriter and the Initiating Holders.
Any Registrable Securities or other securities excluded shall also be withdrawn
from such registration. No Registrable Securities or Additional Shares excluded
from such registration by reason of such underwriters’ marketing limitation
shall be included in such registration. To facilitate the allocation of shares
in accordance with this Section 2.4, the Company or underwriter or underwriters
selected as provided above may round the number of Registrable Securities of any
Holder which may be included in such registration to the nearest 100 shares.

          2.5 Additional Demand Registration. If with respect to the last
registration permitted to be exercised by the Holders of Registrable Securities
under Section 2.1, the Holders are unable to register all of their Registrable
Securities because of the operation of Section 2.4 hereof, such Holders shall be
entitled to require the Company to effect one additional registration to afford
the Holders an opportunity to register all such Registrable Securities. Such
additional registration shall again be subject to the provisions of this Section
2.

5

--------------------------------------------------------------------------------



     3. Company Registration.

          3.1 At any time after August 31, 2009, if the Company shall determine
to register under the Securities Act any of its equity securities or securities
convertible into equity securities either for its own account or the account of
a security holder or holders exercising any demand registration rights, other
than a registration relating solely to employee benefit plans, or a registration
relating solely to a Commission Rule 145 transaction, or a registration on Form
S-4 or S-8, or the Form SB-2 filed on or about June 29, 2004, (or any successor
forms thereto), the Company will:

          (a) promptly give to each Holder written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and

          (b) include in such registration (and, subject to Section 2.1(b)(i),
any related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or request, made by any Holder within thirty (30) days after
receipt of the written notice from the Company described in clause (a) above,
except as set forth in Section 3.3 below. Such written request may specify all
or a part of a Holder’s Registrable Securities.

          3.2 Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 3.1(a) . The right of any Holder to registration pursuant to
this Section 3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
any officers, directors or Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company; provided that no Holder shall be required to make any representations
or warranties to or agreements (other than a lock-up agreement pursuant to
Section 11) with the Company or the underwriters, other than representations,
warranties or agreements regarding the Holder, its Registrable Securities and
its intended method of distribution and any other representation required by
law.

          3.3 Limitations on Shares to be Included. Notwithstanding any other
provision of this Section 3, if the representative of the underwriters of a firm
commitment underwriting advises the Company in writing that marketing factors
require a limitation or elimination on the number of shares to be underwritten,
the representative may (subject to the allocation priority set forth below)
limit the number of or eliminate the Registrable Securities to be included in
the registration and underwriting. The Company shall so advise all holders of
securities requesting

6

--------------------------------------------------------------------------------



registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated as follows:
first, if such underwritten offering shall have been initiated by the Company
for the sale of securities for its own account, to the Company for securities
being sold for its own account; second, among the Other Stockholders that offer
securities being sold pursuant to the Existing Rights Agreements, in proportion,
as nearly as practicable, to the respective amounts of Additional Shares which
they had requested to be included in such registration pursuant to the Existing
Rights Agreements; third, among the Holders, in proportion, as nearly as
practicable, to the respective amounts of Registrable Securities which they had
requested to be included in such registration; fourth, if such underwritten
offering shall not have been initiated by the Company, to the Company for
securities being sold for its own account; and thereafter, the number of shares
that may be included in the registration statement and underwriting shall be
allocated among all officers or directors or remaining Other Stockholders, in
each case in proportion, as nearly as practicable, to the respective amounts of
Additional Shares which they had requested to be included in such registration
at the time of filing the registration statement. If any Holder of Registrable
Securities or any officer, director or Other Stockholder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall also be withdrawn
from such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 3 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

     4. Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Sections 2, 3 or 4 of this Agreement shall be borne by the Company, except that
Selling Expenses shall be borne pro rata by each Holder in accordance with the
number of shares sold.

     5. Registration Procedures.

          5.1 In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof and will,
at its expense:

     (a) use all reasonable efforts to keep such registration effective for a
period of 180 days or until the Holder or Holders have completed the
distribution described in the registration statement relating thereto, whichever
first occurs; provided, however, that the Company will keep such registration
effective for longer than 180 days if the costs and expenses associated with
such extended registration are borne by the selling Holders;

     (b) Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

7

--------------------------------------------------------------------------------



     (c) Furnish such number of prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as a Holder
from time to time may reasonably request;

     (d) Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of

which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and at the request of any such seller, prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing;

     (e) List all such Registrable Securities registered in such registration on
each securities exchange or automated quotation system on which the Common Stock
of the Company is then listed;

     (f) Provide a transfer agent and registrar for all Registrable Securities
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration;

     (g) Make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney or accountant retained by any such seller or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company's officers and directors to
supply all information reasonably requested by any such seller, underwriter,
attorney or accountant in connection with such registration statement;

     (h) Furnish to each selling Holder upon request a signed counterpart,
addressed to each such selling Holder, of

     (i) an opinion of counsel for the Company, dated the effective date of the
registration statement in form reasonably acceptable to the Company and such
counsel, and

     (ii) “comfort” letters signed by the Company’s independent public
accountants who have examined and reported on the Company’s

8

--------------------------------------------------------------------------------



financial statements included in the registration statement, to the extent
permitted by the standards of the American Institute of Certified Public
Accountants, covering such matters as are customarily covered in opinions of
issuer's counsel and accountants’ “comfort” letters delivered to underwriters in
underwritten public offerings of securities;

     (i) Furnish to each selling Holder upon request a copy of all documents
filed with and all correspondence from or to the Commission in connection with
any such offering; and

     (j) Make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
months, but not more than eighteen months, beginning with the first month after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act.

          5.2 It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Agreement that the Holders proposing
to register Registrable Securities shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and their
intended method of distribution of such Registrable Securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company; provided that no Holder shall be required to make
any representations or warranties to or agreements (other than a lock-up
agreement pursuant to Section 11) with the Company or the underwriters, other
than representations, warranties or agreements regarding the Holder, its
Registrable Securities and its intended method of distribution and any other
representation required by law.

          5.3 In connection with the preparation and filing of each registration
statement under this Agreement, the Company will give the Holders on whose
behalf such Registrable Securities are to be registered and their underwriters,
if any, and their respective counsel and accountants, the opportunity to review
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
such Holder such access to the Company's books and records and such
opportunities to discuss the business of the Company with its officers, its
counsel and the independent public accountants who have certified the Company's
financial statements, as shall be necessary, in the opinion of such Holders or
such underwriters or their respective counsel, in order to conduct a reasonable
and diligent investigation within the meaning of the Securities Act.

          6. Indemnification.

          6.1 Indemnification by the Company. The Company will indemnify each
Holder, each of its officers, directors and partners, and each person
controlling such Holder, with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each Person who controls any underwriter, against all claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect

9

--------------------------------------------------------------------------------



thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each such Holder, each of its
officers, directors and partners, and each Person controlling such Holder, each
such underwriter and each Person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability
or action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission made in reliance upon and based
upon written information furnished to the Company by such Holder or underwriter
and stated to be specifically for use therein.

          6.2 Indemnification by the Holders. Each Holder will, if Registrable
Securities held by him are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors and officers and each underwriter, if any, of the
Company's securities covered by such a registration statement, each person who
controls the Company (other than such Holder) or such underwriter within the
meaning of the Securities Act and the rules and regulations thereunder, each
other such Holder and each of their officers, directors and partners, and each
Person controlling such Holder or other stockholder, against all claims, losses,
damages, expenses and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, each of its directors
and officers, each underwriter or control Person, each other Holder and each of
their officers, directors and partners and each Person controlling such Holder
or other stockholder for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein.

          6.3 Notices of Claims, Procedures, etc. Each party entitled to
indemnification under this Section 6 (the “Indemnified Party”) shall give notice
to the party required to provide indemnification (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom, provided
that counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be

10

--------------------------------------------------------------------------------



unreasonably withheld), and the Indemnified Party may participate in such
defense at the Indemnified Party's sole expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 7 unless
such failure is prejudicial to the ability of Indemnifying Party to defend such
claim or action. Notwithstanding the foregoing, such Indemnified Party shall
have the right to employ its own counsel in any such litigation, proceeding or
other action if (i) the employment of such counsel has been authorized by the
Indemnifying Party, in its sole and absolute discretion, or (ii) the named
parties in any such claims (including any impleaded parties) include any such
Indemnified Party and the Indemnified Party and the Indemnifying Party shall
have been advised in writing (in suitable detail) by counsel to the Indemnified
Party either (A) that there may be one or more legal defenses available to such
Indemnified Party which are different from or additional to those available to
the Indemnifying Party, or (B) that there is a conflict of interest by virtue of
the Indemnified Party and the Indemnifying Parties having common counsel, in any
of which events, the legal fees and expenses of a single counsel for all
Indemnified Parties with respect to each such claim, defense thereof, or
counterclaims thereto shall be borne by Indemnifying Party. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall cooperate to the extent reasonably required and furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

     7. Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Agreement; provided that no
Holder shall be required to make any representations or warranties to or
agreements (other than a lock-up agreement pursuant to Section 11) with the
Company or the underwriters, other than representations, warranties or
agreements regarding the Holder, its Registrable Securities and its intended
method of distribution and any other representation required by law.

     8. Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted by the Company under this Agreement may
be transferred or assigned by a Holder to a transferee or assignee of any
Registrable Securities; provided that the Company is given written notice at or
prior to the time of said transfer or assignment, stating the name and address
of said transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned; and provided
further that the transferee or assignee of such rights assumes in writing the
obligations of a Holder under this Agreement to the Company and other Holders in
effect at the time of transfer under all effective agreements.

11

--------------------------------------------------------------------------------



     9. Termination of Registration Rights. No Holder shall be entitled to
exercise any right provided for in Section 2 or Section 3 above after the
earlier of, as to each Holder, the time at which such Holder (i) has sold all
shares of Common Stock to which this agreement applies, or (ii) can sell all
shares of Common Stock held by it and to which this agreement applies without
restriction in compliance with Rule 144(k).

     10. Exchange Act Compliance. So long as the Company remains subject to the
reporting requirements of the Exchange Act, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take all
actions reasonably necessary to enable holders of Registrable Securities to sell
such securities without registration under the Securities Act within the
limitation of the provisions of (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, (b) Rule 144A under the Securities Act,
as such Rule may be amended from time to time, if applicable or (c) any similar
rules or regulations hereunder adopted by the Commission. Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements. After
any sale of Registrable Securities pursuant to the provisions of Rule 144 or
144A, the Company will, to the extent allowed by law, cause any restrictive
legends to be removed and any transfer restrictions to be rescinded with respect
to such Registrable Securities. In order to permit a Holder to sell the same, if
it so desires, pursuant to Rule 144A promulgated by the Commission (or any
successor to such rule), the Company will comply with all rules and regulations
of the Commission applicable in connection with use of Rule 144A (or any
successor thereto). Prospective transferees of Registrable Securities that are
Qualified Institutional Buyers (as defined in Rule 144A) that would be
purchasing such Registrable Securities in reliance upon Rule 144A may request
from the Company information regarding the business, operations and assets of
the Company. Within five (5) business days of any such request, the Company
shall deliver to any such prospective transferee copies of annual audited and
quarterly unaudited financial statements of the Company and such other
information as may be required to be supplied by the Company for it to comply
with Rule 144A.

     11. No Conflict of Rights. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement. Without limiting the generality of the
foregoing, the Company will not hereafter enter into any agreement with respect
to its securities which grants, or modifies any existing agreement with respect
to its securities to grant, to the holder of its securities equal or higher
priority to the rights granted to the Holders under Sections 2 and 3 of this
Agreement.

      12. Lockup Agreement. In consideration for the Company agreeing to its
obligations hereunder, the Holders of Registrable Securities agree in connection
with any registration of the Company’s securities (which includes Registrable
Securities of at least $75,000 in value) pursuant to Section 3 hereof that, upon
the request of the Company not to sell, make any short sale of, loan, grant any
option for the purchase of or otherwise dispose of any Registrable Securities
(other than those shares included in such registration) without the prior
written consent

12

--------------------------------------------------------------------------------



of the Company for such period of time (not to exceed 180 days) from the
effective date of such registration as the Company may specify.

     13. Benefits of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns, legal representatives and heirs. This
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any other Person.

     14. Complete Agreement. This Agreement constitutes the complete
understanding among the parties with respect to its subject matter and
supersedes all existing agreements and understandings, whether oral or written,
among them. No alteration or modification of any provisions of this Agreement
shall be valid unless made in writing and signed, on the one hand, by the
Holders of a majority of the Registrable Securities then outstanding and, on the
other, by the Company.

     15. Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

     16. Notices. All notices, offers, acceptances and other communications
required or permitted to be given or to otherwise be made to any party to this
Agreement shall be deemed to be sufficient if contained in a written instrument
delivered by hand, first class mail (registered or certified, return receipt
requested), telecopier or overnight air courier guaranteeing next day delivery,
if to the Company, at 1140 Pearl Street, Boulder, Colorado 80302, Attention:
Chief Financial Officer, with a copy to Reed Guest, Esq., 94 Underhill Road,
Orinda, CA 94563, and if to the Shareholder, to Thomas G. Kunigonis, Jr., 85
Fairway Boulevard, Monroe Township, NJ 08831, with a copy to Robert Schwartz,
Esq., Windels Marx Lane & Mittendorf, LLP, 120 Albany Street Plaza, New
Brunswick, NJ 08901, or at such other address or addresses as may have been
furnished the Company in writing.

     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
Any party may change the address to which each such notice or communication
shall be sent by giving written notice to the other parties of such new address
in the manner provided herein for giving notice.

     17. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without giving
effect to the provisions, policies or principles thereof respecting conflict or
choice of laws.

     18. Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which taken
together shall constitute one and the same agreement.

13

--------------------------------------------------------------------------------



     19. Severability. Any provision of this Agreement which is determined to be
illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions hereof which
shall be severable and enforceable according to their terms and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
first set forth above.

INCENTRA SOLUTIONS, INC.

By: _____________________________
Name: Thomas P. Sweeney III
Title: Chief Executive Officer


THE SHAREHOLDER


_____________________________
Thomas G. Kunigonis, Jr.

14

--------------------------------------------------------------------------------